Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV (Figs. 14-18) in the reply filed on 04/22/2022 is acknowledged.
Claims 5-8, 16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beasley (US PG-Pub 2002/0178502).
Regarding Claim 1, Beasley discloses a patient support apparatus (see Fig. 1) comprising: a support frame (1); a patient support deck (6, 15) operatively attached to said support frame and having an adjacent pair of deck sections (6 and 15), a first one of said adjacent pair of deck sections arranged for movement between an initial configuration and a raised configuration relative to said support frame (see at least para. [0020]), wherein adjacent edges of said adjacent pair of deck sections define a gap therebetween when said first one of said adjacent pair of deck sections is in said raised configuration (gap covered by 13); and a gap covering deck section (13) configured to articulate relative to said support frame and slidingly engage a top surface of said first one of said adjacent pair of deck sections (see Fig. 1 and para. [0020]), said gap covering deck section configured to slide along said top surface of said first one of said adjacent pair of deck sections in response to the movement of said first one of said adjacent pair of deck sections between said initial configuration and said raised configuration (see para. [0020]), wherein said gap covering deck section is configured to be at least partially disposed over said gap when said first one of said adjacent pair of deck sections is in said raised configuration (see Fig. 1), and wherein said first one of said adjacent pair of deck sections has side edge portions and said gap covering deck section extends at least between said side edge portions (see Fig. 5).
Regarding Claim 9, Beasley discloses wherein said gap covering deck section comprises a generally flat top panel portion defined by a first edge portion, an opposing second edge portion, and a pair of spaced apart side edge portions that each separately connect said first edge portion to said second edge portion, and wherein a width of said gap covering deck section defined between said pair of spaced apart side edge portions is less than a width of said first one of said adjacent pair of deck sections defined between said pair of side edge portions (see Fig. 5).
Regarding Claim 10, Beasley discloses wherein said second edge portion of said gap covering deck section is pivotally coupled to said second one of said adjacent pair of deck sections (“hinged to the seat section at points 22”, see para. [0020]).
Regarding Claim 11, Beasley discloses wherein said support frame includes a pair of spaced apart brackets (see “hinges” in para. [0020] and Fig. 2), and wherein said second one of said adjacent pair of deck sections is pivotally coupled to each of said pair of spaced apart brackets.
Regarding Claim 12, Beasley discloses wherein a pivoting axis of said gap covering deck section is axially aligned with a corresponding pivoting axis of said second one of said pair of deck sections (13 and 15 share a pivoting axis).
Regarding Claim 15, Beasley discloses a patient support apparatus (Fig. 1) comprising: a support frame (1); a patient support deck (6 and 15) operatively attached to said support frame and having an adjacent pair of deck sections (6 and 15), a first one of said adjacent pair of deck sections arranged for movement between an initial configuration and a raised configuration relative to said support frame (see para. [0020]), wherein adjacent edges of said adjacent pair of deck sections define a gap therebetween when said first one of said adjacent pair of deck sections is in said raised configuration; and a gap covering deck section (13) configured to slidingly engage a top surface of said first one of said adjacent pair of deck sections (see para. [0020]) and configured to articulate relative to a second one of said adjacent pair of deck sections (see Fig. 1), said gap covering deck section configured to slide along said top surface of said first one of said adjacent pair of deck sections in response to the movement of said first one of said adjacent pair of deck sections between said initial configuration and said raised configuration (see Fig. 2 and para. [0020]), wherein said gap covering deck section is configured to be at least partially disposed over said gap when said first one of said adjacent pair of deck sections is in said raised configuration (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beasley (US PG-Pub 2002/0178502) in view of Meyer (US PG-Pub 2015/0182400).  
Regarding Claims 2 and 17, Beasley fails to disclose a wear-resistant material coupled said gap covering deck section, said wear-resistant material configured to slidingly engage said top surface of said first one of said adjacent pair of deck sections and configured to slide along said top surface as said first one of said adjacent pair of deck sections is moved between said initial configuration and said raised configuration.  Meyer teaches a wear-resistant material (318) coupled to a gap covering deck section (310), said wear-resistant material configured to slidingly engage a top surface of said first one of said adjacent pair of deck sections and configured to slide along a top surface as said first one of said adjacent pair of deck sections is moved between said initial configuration and said raised configuration (see Figs. 37A-39A). Beasley and Meyer are analogous art because they are from the same field of endeavor, i.e. patient supports. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the gap covering deck section of Beasley with the wear-resistant material of Meyer.  The motivation would have been to relieve shear stresses involved when the patient support is inclined, thus prolonging the life of the gap covering mechanism of Beasley. 
	
Allowable Subject Matter
Claims 3, 4, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/Primary Examiner, Art Unit 3619